 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.65 Filed 01/13/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


NICHOLAS YODER,

                  Plaintiff,

                                           CASE NO. 2:20-CV-12992
v.                                         HON. ARTHUR J. TARNOW

SCOTT STEVENSON, ET AL.,

               Defendants.
_______________________________/

     OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL,
        STAYING CASE IN PART, AND DIRECTING SERVICE

                               I. INTRODUCTION

      Midland County Jail inmate Nicholas Yoder (“Plaintiff”) has filed a pro se

civil rights complaint pursuant to 42 U.S.C. § 1983. He raises claims alleging

defamation and false charges against him concerning his pending criminal case, as

well as claims alleging a lack of protection from Covid-19 while confined at the

Midland County Jail. He names Midland County Sheriff Scott Stevenson, Midland

County, Advanced Correctional Healthcare, union worker (and fellow inmate)

Jakob Stillwell, Midland County Jail Lieutenant Amy Randall, Midland County
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.66 Filed 01/13/21 Page 2 of 11




Jail Captain Jeff Derocher, and Midland County Jail Sergeant Paul Close as the

defendants in this action.        Plaintiff sues Midland County and Advanced

Correctional Healthcare in their official and personal capacities and sues the

remaining defendants in their personal capacities. Plaintiff seeks injunctive relief

and monetary damages. The Court has granted Plaintiff leave to proceed without

prepayment of the filing fee for this action. See 28 U.S.C. § 1915(a)(1).

                             II. LEGAL STANDARDS

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking

redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.67 Filed 01/13/21 Page 3 of 11




319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain statement of

the claim showing that the pleader is entitled to relief,” as well as “a demand for

the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give

the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

While this notice pleading standard does not require “detailed” factual allegations,

it does require more than the bare assertion of legal principles or conclusions.

Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.68 Filed 01/13/21 Page 4 of 11




federal Constitution or laws of the United States; and (2) the deprivation was

caused by a person acting under color of state law. Flagg Bros. v. Brooks, 436

U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

A plaintiff must also allege that the deprivation of rights was intentional, not

merely negligent. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v.

Williams, 474 U.S. 327, 333-36 (1986).

                                 III. DISCUSSION

                      A. Claims against Defendant Stillwell

      As an initial matter, the Court finds that Plaintiff's claims against defendant

Stillwell must be dismissed because he is a private individual, not a state actor

subject to suit under 42 U.S.C. § 1983. See American Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (stating that “the under-color-of-state-law element

of § 1983 excludes from its reach merely private conduct, no matter how

discriminatory or wrongful”); Rudd v. City of North Shores, Mich., _ F.3d _, 2020

WL 5905062, *5 (6th Cir. Oct. 6, 2020) (citing American); Tahfs v. Proctor, 316

F.3d 584, 591 (6th Cir. 2003) (a plaintiff may not generally proceed under § 1983

against a private party).

      To state a claim against a defendant under § 1983, a plaintiff must
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.69 Filed 01/13/21 Page 5 of 11




demonstrate that the conduct which caused his alleged injury is “fairly attributable

to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). Conduct

which deprives a party of a federally protected right can be said to be fairly

attributable to the state when: (1) the deprivation is caused by the exercise of a

state-created right or privilege, by a state-imposed rule of conduct, or by a person

for whom the state is responsible, and (2) the party charged with the deprivation

may be fairly described as a state actor. Id.; see also Ellison v. Garbarino, 48 F.3d

192, 195 (6th Cir. 1995) (describing the three tests used to evaluate whether a

private party can fairly be said to be a state actor – the public function test, the

state compulsion test, and the nexus test).

      Plaintiff attempts to meet this requirement by alleging that Stillwell

conspired with other defendants who are state actors. Private parties who conspire

with public actors to violate constitutional rights act “under color” of state law for

purposes of § 1983. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970);

see also Dennis v. Sparks, 449 U.S. 24, 28 (1980); Revis v. Meldrum, 489 F.3d

273, 292 (6th Cir. 2007). To state a conspiracy claim under § 1983, a plaintiff

must show: (1) a single plan, (2) that the alleged co-conspirator shared in the

general conspiratorial objective, and (3) that an overt act was committed in
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.70 Filed 01/13/21 Page 6 of 11




furtherance of the conspiracy that deprived the plaintiff of his civil rights. Hooks

v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985); see also Memphis, TN Area Local

v. City of Memphis, 361 F.3d 898, 905 (6th Cir. 2004). A plaintiff must plead the

conspiracy with some specificity. See Marvaso v. Sanchez, 971 F.3d 599, 606 (6th

Cir. 2020) (citing Heyne v. Metropolitan Nashville Public Schs., 655 F.3d 556, 563

(6th Cir. 2011)); Pahssen v. Merrill Comm. Sch. Dist., 668 F.3d 356, 368 (6th Cir.

2012).

      Plaintiff’s conspiracy allegations are speculative, vague, and conclusory.

Conclusory allegations are insufficient to state a civil rights claim under § 1983,

Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555-57; Crawford-El v. Britton, 523

U.S. 574, 588 (1998); Moldowan v. City of Warren, 578 F.3d 351, 390-91 (6th Cir.

2009), including a conspiracy claim. See Horton v. Martin, 137 F. App’x 773 (6th

Cir. 2005); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987). Plaintiff fails

to allege any plausible facts of a conspiracy among the defendants to demonstrate

state action by defendant Stillwell. His claims against defendant Stillwell must

therefore be dismissed.

                           B. Defamation-Type Claims

      Plaintiff’s claims against the defendants for defamation (he uses the term
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.71 Filed 01/13/21 Page 7 of 11




“calumny”) are subject to dismissal because they are state law claims and do not

involve the violation of any rights secured by the federal Constitution or the laws

of the United States. See Siegert v. Gilley, 500 U.S. 226, 233 (1991)

(“Defamation, by itself, is a tort actionable under the laws of most States, but not a

constitutional deprivation.”); Paul v. Davis, 424 U.S. 693, 712-13 (1976)

(defamation claim not cognizable under § 1983); Azar v. Conley, 456 F.2d 1382,

1389 (6th Cir. 1972) (“Civil Rights Act does not give rise to a cause of action for

slander”); Collier v. Austin Peay State Univ., 616 F. Supp. 2d 760, 775 (M.D.

Tenn. 2009) (claims for libel and slander are not cognizable under § 1983); see

also Harper v. (Unknown) Arkesteyn, No. 19-1928, 2020 WL 4877518, *2 (6th

Cir. April 28, 2020) (“§ 1983 does not provide redress solely for state law

violations such as defamation”). Plaintiff's allegations of defamation, while

perhaps actionable under Michigan law, do not state claims upon which relief may

be granted under § 1983. Consequently, such claims shall be dismissed. This

dismissal is without prejudice to any state law claims brought in state court. The

Court declines to exercise pendant jurisdiction over such claims.

                 C. False Charges/Pending Prosecution Claims

      Plaintiff’s claims against defendants Stevenson, Midland County, Randall,
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.72 Filed 01/13/21 Page 8 of 11




Derocher, and Close alleging false charges and contesting his ongoing state

criminal proceedings must be stayed. A claim under § 1983 is an appropriate

remedy for a state prisoner challenging a condition of his imprisonment, see

Preiser v. Rodriguez, 411 U.S. 475, 499 (1973), not the validity of continued

confinement. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that a

state prisoner does not state a cognizable civil rights claim challenging his

imprisonment if a ruling on his claim would necessarily render his continuing

confinement invalid, until and unless the reason for his continued confinement has

been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal, or has been called into question by a federal court’s issuance of a

writ of habeas corpus under 28 U.S.C. § 2254). This holds true regardless of the

relief sought by the plaintiff. Id. at 487-89.

      Heck and other Supreme Court cases, when “taken together, indicate that a

state prisoner's § 1983 action is barred (absent prior invalidation) – no matter the

relief sought (damages or equitable relief), no matter the target of the prisoner’s

suit (state conduct leading to conviction or internal prison proceedings) – if success

in that action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). The underlying basis
 Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.73 Filed 01/13/21 Page 9 of 11




for the holding in Heck is that “civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments.” Heck, 512 U.S. at

486.

       The United States Court of Appeals for the Sixth Circuit has ruled that Heck

applies to civil rights actions filed by pretrial detainees. See Adams v. Morris, 90

F. App’x 856, 858 (6th Cir. 2004) (citing cases); Gorenc v. City of Westland, 72 F.

App’x 336, 339 (6th Cir. 2003) (Heck applies to pending charges); Reese v.

Gorcyca, 55 F. App’x 348, 350 (6th Cir. 2003) (pre-trial detainee’s speedy trial

and ineffective assistance claims barred by Heck); Thomas v. Pugh, 9 F. App’x

370, 372 (6th Cir. 2001) (pre-trial detainee’s civil rights claim barred by Heck).

The United Supreme Court, however, has since ruled that such claims should be

stayed pending the outcome of the criminal case. The Court explained:

     If a plaintiff files a false-arrest claim before he has been convicted (or
     files any other claim related to rulings that will likely be made in a
     pending or anticipated criminal trial), it is within the power of the
     district court, and in accord with common practice, to stay the civil
     action until the criminal case or the likelihood of a criminal case is
     ended. If the plaintiff is ultimately convicted, and if the stayed civil
     suit would impugn that conviction, Heck will require dismissal;
     otherwise, the civil action will proceed, absent some other bar to suit.
Wallace v. Kato, 549 U.S. 384, 393-94 (2007) (citations omitted). Consequently,

because Plaintiff is a pretrial detainee who has pending state criminal proceedings
Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.74 Filed 01/13/21 Page 10 of 11




stemming from his allegations, the Court shall stay this portion of the civil rights

case until completion of the state criminal case.

                   D. Lack of Protection from Covid-19 Claims

      Plaintiff also alleges that he is not being sufficiently protected from Covid-

19 while confined at the Midland County Jail. Such allegations state potential

claims for relief under § 1983 against remaining defendants Stevenson, Midland

County, and Advanced Correctional Healthcare, survive the Court’s initial

screening process, and are not subject to dismissal at this time.

                                 IV. CONCLUSION

      For the reasons stated, the Court concludes that defendant Stillwell is not a

state actor subject to suit in this action and that Plaintiff fails to state a claim upon

which relief may be granted under in his complaint as to his allegations of

defamation. Accordingly, the Court DISMISSES defendant Stillwell and the

defamation claim.

      The Court further concludes that the claims of false charges and challenges

to Plaintiff’s pending state criminal proceedings involving defendants Stevenson,

Midland County, Randall, Derocher, and Close should be stayed pending the

outcome of his state criminal case.
Case 2:20-cv-12992-AJT-DRG ECF No. 7, PageID.75 Filed 01/13/21 Page 11 of 11




      Lastly, the Court concludes that Plaintiff states potential claims for relief

against defendants Stevenson, Midland County, and Advanced Correctional

Healthcare as to the claims concerning lack of sufficient protection from Covid-19

while confined at the Midland County Jail such that those claims are not subject to

summary dismissal. Accordingly, the Court DIRECTS that a copy of the

complaint and a copy of this order be served upon defendants Stevenson, Midland

County, and Advanced Correctional Healthcare by the United States Marshal

without prepayment of costs.

      Lastly, the Court concludes that an appeal from this decision cannot be taken

in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S.

438, 445 (1962).

      IT IS SO ORDERED.



                                       _s/Arthur J. Tarnow________________
                                       ARTHUR J. TARNOW
                                       UNITED STATES DISTRICT JUDGE

Dated: January 13, 2021
